Case 1:19-cv-01745-SEB-TAB Document 212 Filed 06/25/20 Page 1 of 4 PageID #: 5629




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC,                                 )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:19-cv-01745-SEB-TAB
                                                     )
 JASPREET ATTARIWALA,                                )
                                                     )
                              Defendant.             )



      ORDER ON PLAINTIFF'S MOTION FOR LEAVE TO CONDUCT REMOTE
   DEPOSITIONS AND MOTION FOR LEAVE TO CONDUCT SECOND DEPOSITION
                            OF DEFENDANT

  I.     Introduction

         Plaintiff Bioconvergence, LLC, recently filed two discovery-related motions with the

  Court: (1) Plaintiff's motion for leave to conduct remote depositions of Defendant Jaspreet

  Attariwala and her husband, non-party Sim J. Singh [Filing No. 204], and (2) Plaintiff's motion

  for leave to conduct a second deposition of Defendant [Filing No. 206]. Plaintiff seeks to depose

  Singh and to take a second deposition of Defendant to determine their compliance with the

  Court's December 18, 2019, preliminary injunction. [Filing No. 204, at ECF p. 2; Filing No.

  206, at ECF p. 2.] In addition, Plaintiff seeks leave to conduct the depositions of Defendant and

  Singh remotely due to the travel measures and social distancing measures currently in place in

  response to the COVID-19 pandemic and to minimize the costs and inconvenience to the parties

  and witnesses. [Filing No. 204.] Defendant opposes Plaintiff's motion to conduct a second

  deposition of her. [Filing No. 209.] For reasons explained below, Plaintiff's motions are

  granted.
Case 1:19-cv-01745-SEB-TAB Document 212 Filed 06/25/20 Page 2 of 4 PageID #: 5630




  II.    Discussion

         Defendant opposes Plaintiff's request to depose her again, arguing that she already sat for

  a deposition in this case in July 2019, as well as a deposition in March 2020 in bankruptcy court,

  so this would technically be her third deposition, not second. [Filing No. 209, at ECF p. 1.]

  Plaintiff correctly asserts, however, that the deposition conducted in the bankruptcy proceeding

  was conducted by Plaintiff's bankruptcy counsel and related to issues raised in the bankruptcy

  proceedings. [Filing No. 211, at ECF p. 2-3.] It does not in any way preclude Plaintiff from

  seeking leave to conduct a second deposition in this litigation. The additional deposition

  Plaintiff now proposes to conduct would be limited to issues relating to this litigation, and

  Plaintiff has demonstrated the need for such deposition following the Court's December 18,

  2019, preliminary injunction and additional evidence that forensic expert Rebecca Green has

  discovered in her investigation of Defendant's devices and accounts since the first deposition.

         Defendant also argues that the deposition request should be denied because she is still

  formulating her response to Plaintiff's written discovery requests. [Filing No. 209, at ECF p. 2.]

  This alone is not reason to delay a deposition, which may provide additional and different

  evidence than Defendant's interrogatory answers, and which shall be limited in time and scope.

  The additional deposition of Defendant is limited to three hours, because Defendant has already

  been deposed and objects to the inconvenience of a second deposition. Additionally, the subject

  matter of this deposition is limited to determine Defendant and non-party Singh's compliance

  with the Court's December 18, 2019, preliminary injunction.

         Finally, Plaintiff contends that she "would be in a highly vulnerable position for Plaintiff

  to conduct a deposition" because she presently does not have any legal representation and is

  proceeding pro se. [Filing No. 209, at ECF p. 2.] Plaintiff has voluntarily elected to proceed pro



                                                   2
Case 1:19-cv-01745-SEB-TAB Document 212 Filed 06/25/20 Page 3 of 4 PageID #: 5631




  se at this stage in this litigation, rather than securing new counsel, so this argument is also

  without merit.

         Accordingly, Plaintiff's motion to conduct a second deposition of Defendant is granted.

  [Filing No. 206.] Defendant noted in her response that if the Court orders that a deposition be

  taken, she would be willing to be remotely deposed in Washington, D.C. [Filing No. 209, at

  ECF p. 2.] And no argument has been presented in opposition to Plaintiff's proposed remote

  deposition of non-party Singh. Thus, Plaintiff's motion to conduct these depositions remotely is

  also granted. [Filing No. 204.]

  III.   Conclusion

         For reasons stated above, Plaintiff's motions to conduct depositions of Defendant and

  non-party Singh remotely [Filing No. 204] and to conduct a second deposition of Defendant

  [Filing No. 206] are granted. The depositions of Defendant and Singh shall be conducted

  remotely and at an agreed time. Plaintiffs shall limit the second deposition of Defendant to no

  more than three hours in length. However, this 3-hour limit is as to Defendant's deposition only.

  The normal presumptive time limit shall apply to Singh's deposition.

         Date: 6/25/2020


                     _______________________________
                      Tim A. Baker
                      United States Magistrate Judge
                      Southern District of Indiana

  Distribution:

  All ECF-registered counsel of record via email

  JASPREET ATTARIWALA
  1390 Kenyon St. N.W. Apt 323
  Washington, DC 20010



                                                    3
Case 1:19-cv-01745-SEB-TAB Document 212 Filed 06/25/20 Page 4 of 4 PageID #: 5632




  JASPREET ATTARIWALA
  1390 Kenyon St. NW Apt 323
  Washington, DC 20010




                                        4
